Citation Nr: 1549345	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.

These matters are before the Board of Veterans Appeals (Board) on appeal of April 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

TDIU

The Veteran filed a claim for a TDIU in November 2012.  Since the Veteran filed his claim, he has been in receipt of a combined rating of at least 70 percent, with a single disability ratable at 40 percent or higher.  Thus, the schedular criteria for a TDIU have been met throughout the appeal period.  See 38 C.F.R. § 4.16(a) (2015).  Notably, the Veteran was in receipt of a total disability rating from June 2005 to November 2012.  

The Veteran received a VA examination in December 2012.  The examiner indicated the Veteran was suffering from severe posttraumatic stress disorder (PTSD) and residuals of prostate cancer.  However, he concluded the disabilities did not render the Veteran unable to secure and maintain substantially gainful employment.

In October 2015, service connection was established for diabetes mellitus.  Thus, remand is required for a new VA examination addressing the Veteran's ability to secure and maintain substantially gainful employment.  As the Veteran has multiple service-connected disabilities, including recently diabetes mellitus, the Board finds it necessary to remand for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se but may be necessary to sufficiently address a TDIU claim).

Hypertension

A February 2014 VA examiner concluded that the Veteran has essential hypertension.  The examiner indicated that medical literature does not support a conclusion that hypertension is related to the Veteran's PTSD.  However, the examiner did note that the Veteran's blood pressure readings first became elevated immediately following his diagnosis of prostate cancer.  In addition, he identified a variety of cardiovascular risk factors which contribute to the development of hypertension, including diabetes.  The examiner indicated that all the identified risk factors were noted in the Veteran except diabetes, which has since been service-connected.

Under these circumstances, a new VA examination is necessary to determine whether the Veteran's hypertension is caused or aggravated by a service-connected disability or the combined effects of his multiple service-connected disabilities.

Records

Also, the Veteran reported in November 2012 that he was employed by the U.S. Postal Service (USPS) from March 1974 to April 2006.  His employment records, including treatment records, physical examinations, and disability determinations, must be requested from the U.S. Office of Personnel Management (OPM) in connection with his TDIU claim.  38 C.F.R. § 3.159(c)(2) (2015).  

In light of the remand, updated VA treatment records must also be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since October 2015.

2.  Request the Veteran's employment records from OPM, and the former employer (USPS), including copies of any disability retirement determination and all medical records used to support such a decision.  All requests and responses should be fully documented in the record.  In order to expedite his case, the Veteran may also obtain and submit these records himself. 

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience, as well as the nature and etiology of his hypertension.  The entire claims file, to include all electronic files must be reviewed by the examiner.

(i) The Veteran is currently service connected for PTSD with adjustment disorder and depressed mood (70 percent); residuals of prostate cancer, to include urinary frequency (40 percent); diabetes mellitus type II with nuclear sclerotic and cortical cataracts (20 percent); tinnitus (10 percent); bilateral hearing loss (noncompensable); erectile dysfunction associated with residuals of prostate cancer, to include urinary frequency (noncomepnsable); scar, residual of prostate cancer associated with residuals of prostate cancer, to include urinary frequency (noncompensable).  

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for a TDIU.

The examiner is requested to comment on the effect of the Veteran's service-connected disabilities, either alone or in combination, on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.  The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age. 

(ii) The examiner is also asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's diagnosed hypertension is caused or aggravated by a service-connected disability, such as prostate cancer, residuals of prostate cancer, treatment for prostate cancer, diabetes or whether hypertension is caused or aggravated by the combined effects of any or all of the Veteran's multiple service-connected disabilities.

The examiner's attention is directed to the July 2005 VA examination report, where shortly after the Veteran was diagnosed with prostate cancer, increased blood pressure was noted.  Also, the examiner should discuss the February 2014 VA examination report, which noted that the Veteran reported a history of pre-diabetes and the examiner indicated that diabetes is a risk factor in the development of hypertension.  The Veteran has since been service connected for diabetes mellitus.  Thus, the examination report must address whether the early manifestations of diabetes caused or aggravated the development of the Veteran's hypertension.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to service-connected disability as contrasted to a temporary worsening of symptoms.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing objective medical findings leading to conclusions.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

